Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 5/6/2022. Claims 1-8 are pending. The previous objection to the specification is withdrawn in view of the amendments. The examiner identified new art which more clearly reads on the claimed subject matter as well as previously objected claim 4. Therefore, the previous rejection has been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 5/6/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and, following further search and consideration, the examiner has identified art which more clearly teaches the limitations as claimed and reads on previously object claim 4. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill et al. US 4,024,396. See the current rejection provided below.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, “while electric field” should be amended to recite “while the electric field”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, parent claim 1 recites “an electrical field source and/or magnetic field source configured to establish a predefined electrical field and/or/magnetic field” and the first part of claim 3 recites “the electrical afield and/or magnetic field source”, however, the end of the claim specifies “while electrical field and the electromagnetic radiation are applied to the gas.” While an electric field or magnetic field are permitted in claim 1 and the beginning of claim 3, only an electric field is specified at the end of claim 3. Please clarify the language of the claim. For the purpose of examination, the claim will be interpreted as “the electrical field and/or magnetic field” as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. US 4,024,396 (Hill).

Regarding claim 1, Hill teaches a system for analyzing electromagnetic radiation (the systems of Figs. 1 or 3 for photon detection in the microwave and infrared regions; see abstract; see cols. 1-5; see Figs. 1 and 3), comprising: 
an enclosure filled with gas containing atoms of a known type (chamber 10 comprises atoms supplied from an over comprising alkali atoms such as sodium comprising Rydberg energy levels which were vaporized by atomic source 14; see col. 2, lines 16-29; see Figs. 1 and 3); 
at least one light source emitting light capable of exciting the atoms of the known type in the gas (first and second lasers 20, 22 excite the atoms to a Rydberg energy state; see col. 2, lines 30-48; see Figs. 1-3); 
a source of the electromagnetic radiation to be analyzed arranged such that the emitted electromagnetic radiation acts on the atoms of the known type in the gas (a source 30 or antenna 54 generate electromagnetic radiation in the infrared or microwave region which acts on the excited atoms; see col. 2, line 49-col. 3, line 10; see col. 6, lines 7-22; see Figs. 1-3); and 
a sensor for capturing light emitted by and/or passed through the gas, such that the light captured by the sensor reflects a response of the atoms of the known type in the gas on the light from the at least one light source and the electromagnetic radiation to be analyzed (photosensing means 36 or vidicon 40A detect light generated by the gas of atoms in response to light from the light sources 20, 22 and electromagnetic radiation from sources 30, 54; see col. 2 line 49-col. 3, line 23; see col. 6, lines 7-22; see Figs. 1-3),
wherein the system further comprises an electrical field source and/or magnetic field source configured to establish a predefined electrical field and/or magnetic field acting on the atoms of the known type in the gas, such that the light captured by the sensor reflects a response of the atoms of the known type in the gas on the electrical and/or magnetic field (magnetic field coils 44, 52 for generating a magnetic field or, alternatively, an adjustable electric field may be tunable to generate a magnetic or electric field act on the atoms to tune the detector over a narrow band by splitting of the Rydberg energy levels using a Zeeman effect such that the light captured reflects the response of the gas to the magnetic/electric field; see col. 5, lines 9-26).

Regarding claim 5, Hill further teaches wherein the electrical field source and/or the magnetic field source are configured or controlled such that the respective field has varying field strength in the enclosed gas volume (the magnetic or electric fields are tunable within the chamber 10; see col. 5, lines 9-26).

Regarding claim 6, Hill further teaches wherein the system comprises a spectrum analysis module configured to calculate a spectrum of the electromagnetic radiation on the basis of the sensor output (filter 38, photomultiplier 36, and counter 40 are used to detect the high energy photons over a desired frequency range; see col. 3, lines 11-23, col. 5, line 27-col. 6, line 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 4,024,396 (Hill) in view of Young US 3,873,908.

Regarding claim 2, Hill fails to teach wherein the gas is a mixture of the atoms of the known type and at least one additional type of atoms or molecules.
Young teaches wherein the gas is a mixture of the atoms of the known type and at least one additional type of atoms or molecules (absorption cells contain rubidium mixed with a buffer gas; see col. 2, line 56-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the gas is a mixture of the atoms of the known type and at least one additional type of atoms or molecules as taught in Young into Hill in order to gain the advantage of reducing wall collisions, thereby providing long relaxation times and consequently narrow line width required for high sensitivity.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 4,024,396 (Hill) in view of Walker et al. US 2013/0033261 (Walker).

Regarding claim 3, Hill further teaches wherein the system is configured to control the source of the electromagnetic radiation, the electrical field and/or magnetic field source, and the sensor such that the sensor captures the light emitted by and/or passed through the gas while electrical field and the electromagnetic radiation are applied to the gas (while the reference does not specifically recite a controller, the low energy frequency source 20, magnetic field source 44 (or, alternatively, electric field source), and the sensor are controlled in a manner such that the sensor captures light emitted by the gas while the electric field and the electromagnetic radiation are supplied to the gas wherein each components would reasonably be controlled by a user; see abstract; see cols. 1-5; see Figs. 1 and 3).
Hill fails to explicitly teach a controller.
Walker teaches a controller (control system 40 controls the components of a magnetic resonator system 10 during operation, including a magnetic field generator, optical source, and sensor; see [0048], [0062], [0072]; see Figs. 1 and 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a controller as taught in Walker into Hill in order to gain the advantage of controlling the operation of the several individual components using a centralized controller to control operation of the sensor and collection of the data using a centralized controller and processor to conveniently control the multiple components of the sensors and collect data as modern digital controllers are ubiquitous in the art.

Regarding claim 4, Hill further teaches wherein the controller is configured to adjust the strength of the electrical field (an electric field is tunable which would require a component which would reasonably be equivalent to a controller or a controller equivalent to that disclosed in Hill; see col. 5, lines 9-26).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 4,024,396 (Hill) in view of Shaffer et al. US 10,509,065 (Shaffer).

Regarding claim 7, Hill fails to teach wherein the sensor is a camera producing an at least two-dimensional image of the light emitted by and/or passed through the gas.
Shaffer teaches wherein the sensor is a camera producing an at least two-dimensional image of the light emitted by and/or passed through the gas (optical imaging system 120 is equivalent to a camera and produces a two-dimensional image; see col. 5, lines 43-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor is a camera producing an at least two-dimensional image of the light emitted by and/or passed through the gas as taught in Shaffer into Hill in order to gain the advantage of obtaining spatially-dependent images over the size of the vapor cell.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 4,024,396 (Hill) in view of Anderson et al. US 2016/0363617 (Anderson).

Regarding claim 8, Hill fails to teach wherein the sensor is a photo diode.
Anderson further teaches wherein the sensor is a photo diode (detection of the signal is taken with a Si photodiode; see [0111], [0161], [0162]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor is a photo diode as taught in Anderson into Hill in order to gain the advantage of a sensor in the form of a photodiode for obtaining the spectral data by converting the sensed electromagnetic signal to a sensed electrical signal in a manner well-known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Kleppner 4,293,769.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868